In an action, inter alia, to recover damages for breach of contract, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Cowhey, J.), entered June 22, 1999, as granted the motion of the defendant St. Catherine A.M.E. Zion Church to remove the action to the City Court of the City of Mount Vernon.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
The Supreme Court has the discretion pursuant to the New York State Constitution, article VI, § 19 (a) to “transfer any action or proceeding, except one over which it shall have exclusive jurisdiction which does not depend upon the monetary amount sought, to any other court having jurisdiction of the subject matter within the judicial department provided that such other court has jurisdiction over the classes of persons named as parties.” Under the particular circumstances of this case, we find that it was a provident exercise of discretion for the Supreme Court to transfer the action to the City Court of the City of Mount Vernon. Mangano, P. J., Santucci, Krausman and Florio, JJ., concur.